Citation Nr: 1715420	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for right toenail fungus. 

4.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea and sleep disturbances.  

5.  Entitlement to service connection for dizzy spells, to include as secondary to the service-connected bilateral hearing loss. 

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a right knee disability. 

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a right knee disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During his March 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he only wished to proceed with the issues of entitlement to service connection for a right knee disability and entitlement to service connection for PTSD, and he desired to withdraw his appeal for entitlement to service connection for GERD, ED, right toenail fungus, a sleep disorder, dizzy spells, and a right hip disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for GERD, ED, right toenail fungus, a sleep disorder, dizzy spells, and a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his March 2017 Board hearing, the Veteran sought to only move forward with the issues of entitlement to service connection for a right knee disability and PTSD and he requested that the issues of entitlement to service connection for GERD, ED, right toenail fungus, a sleep disorder, dizzy spells, and a right hip disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed.



ORDER

The appeal for entitlement to service connection for gastroesophageal reflux disease (GERD) is dismissed.  

The appeal for entitlement to service connection for erectile dysfunction (ED) is dismissed.

The appeal for entitlement to service connection for right toenail fungus is dismissed.  

The appeal for entitlement to service connection for a sleep disorder, claimed as sleep apnea and sleep disturbances is dismissed.  

The appeal for entitlement to service connection for dizzy spells, to include as secondary to the service-connected bilateral hearing loss is dismissed.  

The appeal for entitlement to service connection for a right hip disability is dismissed. 


REMAND

Initially, the Board notes the Veteran asserted he was exposed to either a personal or sexual assault while on active duty.  The Board also notes that 38 C.F.R. § 3.304(f)(5) calls for special notification and development for claims involving personal assault.  The Board observes that specific procedures for developing such claims have been established in M21-1, Part IV, Subpart ii, Chapter 1, Section D, Subsection 5.  To date, the Veteran has not been provided all required notice, and other development may also be indicated in accordance with the above-noted manual reference.  On remand, this must be accomplished.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

A review of the Veteran's outpatient treatment notes from the San Antonio VAMC indicates he has been treated for acquired psychiatric disorders.  During his March 2017 Board hearing, the Veteran asserted he was either personally or sexually assaulted in service.  His representative indicated this resulted in his period of being absent without leave (AWOL).  He asserted this experience in service caused his current psychiatric disorders.  The Board finds an examination and medical opinion is necessary to address this matter following the above-noted notification and development to further corroborate the Veteran's competent reports.  

The Veteran has also indicated he experienced pain in his right knee in service, which has persisted since that time.  The Board finds him competent to report such events.  In addition, the Veteran's service treatment records show he reported experiencing knee troubles in the course of his April 1979 separation examination.  Further, the Veteran has also stated he was diagnosed with arthralgia at the McAllen VA Clinic; however, these records have not been associated with the Veteran's electronic claims file.  Nonetheless, the Board finds a VA examination and medical opinion is warranted to fully address the Veteran's right knee claim.  



On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions: 

1.  The RO or the AMO should provide all required notice for the claim of entitlement to service connection for PTSD, as due to a personal or sexual assault, and undertake any other indicated development in accordance with 38 C.F.R. § 3.304(f)(5) and M21-1, Part IV, Subpart ii, Chapter 1, Section D, Subsection 5.

2.  The RO or the AMO should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include all treatment records related to the claimed disabilities from the San Antonio VAMC, McAllen VA Outpatient Clinic, as well as the VA mental health clinic in Mercedes.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to military sexual trauma or personal assault during active service should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his exposure to a military sexual trauma or personal assault, as well as his absence without leave (AWOL) in service. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Also afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed right knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed right knee disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  The examiner should specifically address the Veteran's April 1979 separation examination, wherein the Veteran reported knee trouble, as well as his recent reports of ongoing knee pain since his time on active duty.  

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMO should also undertake any other indicated development. 

6.  Finally, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


